Citation Nr: 0105085	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  99-19 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from September 1949 to 
December 1952.

The veteran filed a claim in May 1997 for service connection 
for hearing loss.  This appeal arises from the May 1998 
rating decision from the Philadelphia, Pennsylvania Regional 
Office and Insurance Center (RO) that denied the veteran's 
claim for service connection for bilateral hearing loss.  A 
Notice of Disagreement was filed in January 1999 and a 
Statement of the Case was issued in July 1999.  A substantive 
appeal was filed in August 1999 with no hearing requested.


REMAND

During the pendency of this appeal, there has been a 
significant change in the law.  Specifically, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to its duty-to-assist obligation, and supercedes 
the decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991). 

On the service enlistment and discharge examinations, the 
veteran's hearing was normal on the whispered voice test.  
The service medical records are negative for clinical 
findings of hearing impairment in either ear.  

The veteran's DD Form 214 and his service medical records 
indicate that he was assigned to a Tank Company of the First 
Battalion, of the Second Armored Cavalry Regiment.  The 
veteran has contended that during service he would be on the 
firing line for weeks at a time, destroying obsolete 
ammunition, that he also had to contend with a 550 horsepower 
engine blasting in his ears, and that he had no ear plugs 
during this period.  He attributes his current hearing 
impairment to acoustic trauma in service.

VA outpatient treatment records indicate that the veteran was 
evaluated for hearing aids in November 1998 and that hearing 
aids were recommended.  

With regard to the duty to assist, VA must obtain relevant 
private and VA medical records, including from the Lebanon, 
Pennsylvania VAMC, and provide the veteran with a VA 
examination, where, as in this case, such examination may 
substantiate entitlement to the benefit sought. 

Based on the foregoing, this case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters, as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  The notification to the 
veteran should include, but not be limited 
to, a request that he submit medical 
evidence that bilateral hearing loss had 
its onset in service or is otherwise 
related to service.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for bilateral 
hearing loss since service.  After 
securing the necessary release, the RO 
should obtain these records, to include 
those from the Lebanon, Pennsylvania 
VAMC.

3.  Thereafter, the veteran is to be 
afforded a VA audiological examination 
regarding the claim for service 
connection for bilateral hearing loss.  
The entirety of the veteran's claims 
folder must be made available to the 
examiner for review prior to any 
evaluation of the veteran.  The purpose 
of the examination is to ascertain the 
presence or absence of recognizable 
bilateral defective hearing pursuant to 
the provisions of 38 C.F.R. § 3.385.  

4.  If and only if the veteran is shown 
to have defective hearing in one or both 
ears pursuant to 38 C.F.R. § 3.385, he 
should be accorded an examination by an 
otolaryngologist to ascertain the 
etiology of such defective hearing.  If 
such examination is conducted, the claims 
folder must be made available for the 
examiner to review prior to the 
examination, and he should state in the 
examination report that the claims folder 
was fully reviewed.  All clinical 
findings should be reported in detail.  
At the conclusion of the examination, the 
physician should express an opinion as to 
whether it is at least as likely as not 
that any hearing impairment found 
developed during service, or was 
manifested in the first post service 
year, or is related to the veteran's 
reported acoustic trauma in service.  

5.  The RO should thereafter readjudicate 
the veteran's claim.  If a benefit 
requested on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided with 
a supplemental statement of the case 
containing notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should then be allowed for a response. 

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




